Case 4:20-cv-01195 Document 9-1 Filed on 05/20/20 in TXSD Page 1 of 3




      EXHIBIT 1
              Case 4:20-cv-01195 Document 9-1 Filed on 05/20/20 in TXSD Page 2 of 3
                                                                                  Worldwide Marine Oil Suppliers



1725 Hughes Landing Blvd., Suite 890
The Woodlands, TX 77380, USA
TEL: +1 713.622.0600 FAX: +1 713.622.0609 EMAIL:HOUSTON@PRAXISENERGYAGENTS.COM


BUNKER NOMINATION                                       CONTRACT NUMBER:          23211

CONTRACT DATE:              10 December 2019

BUYER:                                                   TO:          ELETSON CORPORATION
M/V ANDIMILOS (IMO: 9282998)                             ATTENTON:    YIANNIS ZILAKOS
AND/OR VENETIKO SHIPPING CORPORATION                     PREPARED BY: MANOLIS MANOLAS
AND/OR MASTER AND/OR OWNER AND/OR
MANAGERS AND/OR OPERATORS
AND/OR ELETSON CORPORATION
118 KOLOKOTRONI STR
PIRAEUS, 18535
GREECE

ACTING AS CONTRACTUAL 'SELLERS' AND IN ACCORDANCE WITH THE INSTRUCTIONS RECEIVED FROM THE
PURCHASER, "M/V ANTIMILOS (IMO: 9282998)" AND OWNERS, WE CONFIRM THE FOLLOWING BUNKER STEM.
THIS TRANSACTION IS COVERED BY OUR STANDARD TERMS AND CONDITIONS, A COPY OF WHICH IS IN YOUR
POSSESSION. IF YOU HAVE NOT RECEIVED A COPY, ONE IS AVAILABLE IMMEDIATELY UPON REQUEST OR VIA
OUR WEBPAGE AT HTTP://WWW.PRAXISENERGYAGENTS.COM. THE ACCEPTANCE OF MARINE FUELS,
LUBRICANTS AND/OR SUPPLIES BY THE NOMINATED VESSEL SHALL BE DEEMED TO CONSTITUTE THE CLEAR
ACCEPTANCE OF OUR STANDARD TERMS AND CONDITIONS, WHICH INCLUDE EXPRESSLY SELLER'S MARITIME
LIEN RIGHTS.


SELLER / SUPPLIER:             PRAXIS ENERGY AGENTS L.L.C.
BDR / BARGE OPERATOR: NORTHSTAR N.V.
VESSEL:               M/V ANDIMILOS (IMO: 9282998)
PORT OF DELIVERY:              ROTTERDAM
DELIVERY DATE:                 15-16 December 2019
EXTRA CHARGES:                 OVERTIME, TAXES, PORT & TERMINAL DUES., FOR BUYERS' ACCOUNT IF INCURRED
OBSERVERS:                     OPERATIONS TO BE WITNESSED BY THE VESSEL'S REPRESENTATIVE.
AGENTS:                        VOPAK AGENCIES ROTTERDAM BV
                               PHONE +31 10 2942 265
                               FAX +31 10 2942 114
                               EMAIL AGENCIES.ROTTERDAM@VOPAK.COM
TERMS OF PAYMENT:              WITHIN 30 DAYS DUE NET FROM DATE OF DELIVERY VIA WIRE TRANSFER AGAINST
                               ORIGINAL INVOICE AND DELIVERY RECEIPT(S)


 Product ID / Description                                            Quantity / UOM               Net Price / Qty
 VLSFO 0.5%                                                            1,100.000 MT             USD 508.00 / MT
 LS MGO                                                                  280.000 MT             USD 566.00 / MT

1. ALL DELIVERIES IN ROTTERDAM ARE PLACED SUBJECT TO WEATHER PERMITTING AND FIRST COME FIRST
SERVE BASIS ;
2. VESSELS MASTER/AGENT MUST PROVIDE ACCURATE 72/48/24 HRS NOTICES
3. IN CASE OF SUPPLY AT EUROPORT AN EXTRA CHARGE OF USD 150.00 L/S TO APPLY;
4. IN CASE OF CANCELLATION FOR ANY REASON ANY CANCELLATION CHARGES TO BE AT BUYERS ACCOUNT ;
5. THE SUPPLIER IS ENTITLED TO REVIEW THE ABOVE PRICE IN CASE ETA EXCEED 24 HRS AFTER ORIGINAL
NOMINATED ONE, WHILE DELAY DUE TO LATE ARRIVAL IS POSSIBLE ;
6. MEASUREMENTS OF THE BARGE'S TANKS SHOULD BE TAKEN PRIOR AND AFTER THE BUNKERING
OPERATION, AND THE FIGURES OBTAINED THEREIN SHALL BE THE ONLY ONES TO BIND ALL PARTIES FOR
THE FINAL DETERMINATION OF QUANTITY DISPUTES ;
7. DURING BUNKERING OPERATIONS THE SEALED REPRESENTATIVE SAMPLES SHALL BE TAKEN FROM THE
                                                                                                           E&OE
             Case 4:20-cv-01195 Document 9-1 Filed on 05/20/20 in TXSD Page 3 of 3
                                                                                 Worldwide Marine Oil Suppliers



1725 Hughes Landing Blvd., Suite 890
The Woodlands, TX 77380, USA
TEL: +1 713.622.0600 FAX: +1 713.622.0609 EMAIL:HOUSTON@PRAXISENERGYAGENTS.COM


BUNKER NOMINATION                                       CONTRACT NUMBER:         23211

BARGES MANIFOLD, AND SHALL BE THE ONLY ONES TO BIND ALL PARTIES IN THE EVENT OF A QUALITY
DISPUTE.
8. DURING BUNKERING OPERATIONS, NO LESS THAN ONE SEALED REPRESENTATIVE SAMPLE CAN BE TAKEN
IN COMPLIANCE WITH THE MARPOL ANNEX VI GUIDELINES; AS LONG AS THEY DO NOT DEFY SAFETY
PROCEDURES OR THE PHYSICAL SUPPLIER'S PRACTISING STANDARDS ;
9. QUALITY SPECIFICATIONS TO BE IN ACCORDANCE WITH THE INTERNATIONAL STANDARDS AS THOSE SET
BY THE INTERNATIONAL STANDARDIZATION ORGANIZATION ISO 8217/2005 (E) AND THE LATEST REGULATIONS
OF THE MARPOL ANNEX VI ;




                                                                                                          E&OE
